Exhibit 10.1

 

LEASE AGREEMENT

 

            THIS LEASE AGREEMENT ("Lease" or "Lease Agreement") is made and
entered into on February ___, 2009, but shall be effective as of February 11,
2009 (the "Effective Date"), by and between VENTURE METALS, LLC, a Florida
limited liability company, with offices located at 3409 Camp Ground Road,
Louisville, Kentucky 40211 ("Lessor") and INDUSTRIAL SERVICES OF AMERICA, INC.,
a Florida corporation, with offices located at 7100 Grade Lane, Louisville,
Kentucky 40213 ("Lessee").

 

            This Lease and the attachments hereto constitute the entire
agreement of the parties with respect to the leasing of the Fixed Assets (as
defined below) and the other subject matter of this Lease.  This Lease
supersedes all prior written and/or oral understandings or agreements with
respect to the subject matter hereof, and no change, modification, addition, or
termination of this Lease shall be enforceable unless in writing and signed by
Lessor and Lessee.

 

            In consideration of the mutual covenants hereinafter contained, the
parties hereby agree as follows:

 

1.                  LEASE OF FIXED ASSETS.  Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, subject to the terms of this Lease Agreement,
the fixed assets (collectively, the "Fixed Assets", any one item of which may be
referred to individually as a "Fixed Asset") described on Schedule A attached
hereto and made a part hereof.

 

2.                  RENTALS/LEASE TERM.  Lessee agrees to pay Lessor rent (the
"Rent") for the Fixed Assets leased under this Lease in the amount of $15,000.00
per month beginning on March 1, 2009 (the "Scheduled Lease Commencement Date")
and continuing through and including February 28, 2011 (the "Scheduled Lease
Expiration Date").  The period from and including the Scheduled Lease
Commencement Date through and including the Scheduled Lease Expiration Date is
referred to in this Lease as the "Scheduled Lease Term".  Unless terminated by
Lessee thirty (30) days prior to the Scheduled Lease Expiration Date, or the
expiration date of an subsequent Renewal Period, by written notice to Lessor,
this Lease shall automatically renew for a period of twelve (12) months (each
such twelve (12) month period a "Renewal Term"; and together with the Scheduled
Lease Term, the "Lease Term") at the same Rent stated above.  All Rent shall be
payable to Lessor at Lessor's mailing address set forth in the opening Paragraph
to this Lease, or to such other person or at such other place as Lessor may from
time to time reasonably designate in writing.  If the Effective Date occurs
prior to the Scheduled Lease Commencement Date, Lessor shall be entitled to Rent
in an amount equal to $15,000.00 divided by thirty (30) and multiplied by the
number of days from the Effective Date to the Scheduled Lease Commencement Date,
payable on the Effective Date.

 

3.                  LATE CHARGES.  If Lessee fails to pay any Rent or other
amount required to be paid by Lessee to Lessor (unless such other amount is
being reasonably disputed by Lessee), within ten (10) days after the due date
thereof, Lessee shall (in addition to all other amounts due Lessor) pay Lessor
interest in the amount of the lesser of the maximum amount allowed by law or one
and one-half percent (1.5%) per month on such unpaid amounts until paid.

 

4.                  NO WARRANTIES; LESSEE'S OBLIGATIONS.  Lessee acknowledges
that: Lessor is not the manufacturer of the Fixed Assets nor the manufacturer's
agent nor a dealer therein; Lessee is satisfied that the Fixed Assets are
suitable and fit for their purposes; Lessor has not made and does not make any
warranty or representation whatsoever, either express or implied, as to the
fitness, condition, merchantability, design or operation of the Fixed Assets,
their fitness for any particular purpose, the quality or capacity of the
materials in the Fixed Assets or workmanship in the Fixed Assets; Lessor shall
not be liable to Lessee and Lessee hereby waives any claim it may have against
Lessor for any loss, damage (consequential or otherwise) or expense caused
directly or indirectly by the Fixed Assets leased hereunder.  Lessor hereby
assigns to Lessee for the duration of this Lease all warranties received by
Lessor with respect to the Fixed Assets, to the extent assignable, and Lessor
shall have no obligation whatsoever to make any claim on such warranty.

 

5.                  LOCATION.  The Fixed Assets at all times shall be located at
3409 Camp Ground Road, Louisville, Kentucky 40211, unless Lessee has notified
Lessor in writing of a change of location for each Fixed Asset.

 

6.                  USE; MAINTENANCE.  Lessee, at its own expense, will cause
the Fixed Assets to be used and maintained in accordance with applicable law
(including laws and regulations relating to the protection of the environment)
and to be maintained in good operating condition and, ordinary wear and tear
excepted, otherwise in as good of condition as when delivered under the Lease,
all in accordance with customary industry standards and the terms of all
contracts (including, without limitation, service contracts and insurance
policies) applicable thereto, and any requirements of the manufacturer relating
to the maintenance, operation, and preservation of warranties of such Fixed
Assets, and in any event in accordance with standards equivalent to those
applied by the Lessee or any of its affiliates to similar fixed assets owned or
leased by it.

 

7.                  RISK OF LOSS; GENERAL INDEMNITY.  Lessee hereby assumes the
risk of bodily injury or death, and of damage to property, including the Fixed
Assets, and the loss of such property, from whatsoever cause during the Lease
Term.  Lessee shall indemnify and hold Lessor harmless from and against any and
all claims, losses, liabilities (including patent infringement, negligence, tort
and strict liability), damages, judgments, suits, and all legal proceedings, and
any and all costs and expenses in connection therewith (including  reasonable
attorneys' fees) arising out of or in any manner connected with the manufacture,
sale, purchase, financing, ownership, delivery, rejection, non-delivery,
possession, use, transportation, storage, condition, operation, maintenance,
repair, return or other disposition of the Fixed Assets or with this Lease,
including, without limitation, claims for injury to or death of persons, for
damage to property, for violation of any law, rule or regulation of any public
authority, and for environmental damage and clean-up.  Lessee shall give Lessor
prompt notice of any such claim or liability.  The provisions of this Paragraph
shall survive the expiration or termination of this Lease.  Lessee agrees that
upon written notice by Lessor of the assertion of any claim, action, damage,
obligation, liability, or lien, Lessee shall, at Lessor's written request,
assume the full responsibility for the defense thereof.  The general indemnity
will exclude claims that are attributed to the gross negligence or willful
misconduct of the Lessor and their respective affiliates, successors, permitted
assigns, directors, shareholders, agents and employees.

 

8.                  ALTERATIONS/REPAIRS.  Lessee will have the right to make any
modifications, alterations or improvements to the Fixed Assets provided they do
not materially decrease the fair market value, utility or remaining useful life
of the Fixed Assets during the Lease Term.  

 

9.                  TAXES.  Lessee shall pay when due and be responsible for all
charges, taxes and fees which may now or hereafter be imposed or levied by any
governmental body or agency required to be paid or collected by Lessor on or
relating to the Fixed Assets leased hereunder and the sale, purchase, rental,
operation, maintenance or use thereof (excluding any taxes on or measured by the
net income of Lessor) together with any penalties or interest applicable
thereto, whether the same be payable by or assessed to Lessor or Lessee.

 

10.              INSURANCE.  Lessee shall at its own expense acquire and
maintain, during the term hereof, with insurers of recognized responsibility, in
such form and under such policies as are customary to the Fixed Assets, both: 
all risk property insurance, naming Lessor as additional loss payee, in amounts
and under coverages to provide for rebuilding, repairing or replacing the Fixed
Assets in the event of any damage, destruction, loss or theft of the Fixed
Assets (the "Replacement Cost").  The property insurance may provide for Lessee
self insurance or deductibles not to exceed $5,000; and comprehensive public
liability insurance including coverage for any bodily injury, death, or property
damage which may be caused by or related to the Fixed Assets or their operation,
in an amount not less than $1 million per occurrence.  Such insurance shall name
Lessor as an additional insured.

 

Lessee shall furnish to Lessor a certificate of insurance indicating that such
insurance coverages are in effect at Lessor's request and shall indicate that
such insurance cannot be canceled or altered without at least thirty (30) days
prior written notice to Lessor.  If Lessee fails to pay insurance required to be
provided by Lessee under this Lease, Lessor may, but is not obligated to provide
such insurance.  Lessee shall, upon demand, reimburse Lessor for reasonable
costs, fees, or expenses incurred in providing such insurance.

 

11.              CASUALTY OCCURRENCE.

 

(a)                For purposes of this Lease, a "Casualty Occurrence" shall
mean any Fixed Asset is destroyed, irreparably damaged, lost, stolen,
unaccounted for, or taken or requisitioned by condemnation or otherwise during
the term of this Lease.

 

(b)               In the event that any Fixed Asset shall suffer a Casualty
Occurrence, then, within sixty (60) days of the Casualty Occurrence, Lessee
shall replace such Fixed Asset at Lessee's own cost and expense as provided in
Paragraph 11(c) hereof.

 

(c)                Any replacement item shall be free and clear of all liens,
encumbrances and rights of others and shall be in as good condition, and shall
have a value and utility reasonably determined by the Lessor to be at least
equal to the replaced Fixed Asset, as if such Fixed Asset were in the condition
and repair required to be maintained by the terms hereof.  All replacement items
shall become the property of the Lessor and shall immediately become subject to
this Lease, and shall be deemed part of the Fixed Assets for all purposes
hereof, to the same extent as the property originally comprising the Fixed
Assets; whereupon such replaced Fixed Asset shall no longer be deemed part of
the Fixed Assets leased hereunder, and Lessor will transfer to Lessee, without
recourse or warranty, all of Lessor's right, title and interest, if any, therein
and any insurance or condemnation proceeds payable with respect thereto and
assign to Lessee any claim Lessor has for damages with respect to such Fixed
Assets.  In the event that Lessee elects to replace such Fixed Asset, Lessee's
obligation to pay Rent as set forth in this Lease shall remain unchanged. 
Lessee further agrees to execute such documents as are reasonably deemed
necessary by the Lessor to include such replacement items in this Lease.

 

12.              EVENTS OF DEFAULT.  The following shall constitute Events of
Default:

 

(a)                Lessee shall fail to pay all or any part of Rent or any other
payment within thirty (30) days of when due and payable; or

 

(b)               Lessee shall fail to perform or shall breach any of the other
covenants herein and shall continue to fail to observe or perform the same for a
period of thirty (30) days after receipt of written notice thereof from Lessor;
or

 

(c)                Without Lessor's consent, Lessee removes, sells, transfers,
assigns, parts with possession, or sublets any Fixed Asset except as provided
for herein; or

 

(d)               Lessee creates, incurs, or suffers to exist any mortgage,
lien, or other encumbrance or attachment of any kind whatsoever upon or
affecting the Fixed Assets or this Lease or any of Lessor's interests thereunder
and such encumbrance is not released within ninety (90) days of actual knowledge
of responsible officer of Lessee; or

 

(e)                Lessee becomes insolvent, makes an assignment for the benefit
of creditors, ceases or suspends its business, admits in writing its inability
to pay its debts as they mature; or bankruptcy, reorganization or other
proceedings for the relief of debtors or benefit of creditors shall be
instituted by or against Lessee; or

 

(f)                Any material representation or warranty made by Lessee herein
or in any document or certificate furnished to Lessor in connection with this
Lease proves to be incorrect in any material respect and continues uncorrected
for a period of thirty (30) days after receipt of written notice from Lessor; or

 

(g)               The dissolution, merger, or reorganization of Lessee that
causes the net worth of Lessee to decline by more than fifty (50) percent from
the time immediately prior to the dissolution, merger, or reorganization date.

 

13.              REMEDIES UPON DEFAULT.  Upon the occurrence of any Event of
Default and the Event of Default is continuing, Lessor may do any one or more of
the following with or without terminating this Lease:

 

(a)                Declare the entire amount of Rent and other charges due and
to become due hereunder for the entire Lease Term immediately due and payable;

 

(b)               Take immediate possession of any and all Fixed Assets without
notice;

 

(c)                Sell or lease any Fixed Assets or otherwise dispose, hold, or
use such Fixed Assets at Lessor's sole discretion;

 

(d)               Demand payment of all reasonable costs incurred by Lessor in
the course of correcting any default;

 

(e)                Upon notice to Lessee, terminate this Lease;

 

(f)                Exercise any other right or remedy available to Lessor under
the Uniform Commercial Code or any other applicable law.  If this Lease is
deemed at any time to be one intended as security, Lessee agrees that the Fixed
Assets shall secure all indebtedness owing by Lessee to Lessor under this Lease.

 

14.              ASSIGNMENT AND SUBLEASE.

 

(a)                LESSEE MAY SUBLEASE THE FIXED ASSETS TO AN AFFILIATE,
SUBSIDIARY OR DIVISION OF LESSEE WITHOUT LESSOR'S CONSENT PROVIDED THAT THE
LESSEE SHALL REMAIN PRIMARILY LIABLE FOR THE LEASE.  THE SUBLEASE SHALL BE
SUBJECT AND SUBORDINATE TO THE LEASE AND THE SUBLEASE TERM SHALL NOT EXCEED THE
LEASE TERM HEREUNDER.

 

(b)               LESSEE MAY, WITH THE LESSOR'S CONSENT (SUCH LESSOR CONSENT NOT
TO BE UNREASONABLY WITHHELD) SUBLEASE OR ASSIGN THE FIXED ASSETS TO AN UNRELATED
THIRD PARTY.

 

(c)                Lessor shall not have the right, without Lessee's consent, to
assign or create a security interest in this Lease, or assign any of its rights
or interests in this Lease, or in the Fixed Assets.  Any assignee of Lessor
shall have all the rights and obligations of Lessor under the Lease from and
after the effective date of such assignment.  Lessor acknowledges and agrees
that any assignment or transfer by Lessor shall not a) materially change
Lessee's rights or obligations under this Lease, b) materially increase the
administrative burdens or risks imposed on Lessee, or c) cause Lessee to incur
any out -of-pocket fees or expenses (including those of Lessee's Counsel).

 

15.              OWNERSHIP.  Title to the Fixed Assets shall remain with Lessor
at all times and Lessee shall have no right, title, or interest therein except
as expressly set forth in this Lease.

 

16.              RETURN OF FIXED ASSETS.  In the event that Lessee does not
exercise any purchase or renewal option provided in this Lease, at the
expiration of the Lease Term or other termination of this Lease, Lessee shall,
at its own expense, deliver the Fixed Assets to a location designated by Lessor
that will not exceed 50 miles from the Fixed Assets' last location.  The Fixed
Assets shall be delivered by Lessee to Lessor in the same condition as it was
when delivered to Lessee, normal wear and tear excepted.  Lessor and Lessee
agree that, notwithstanding terms contained in the Lease to the contrary, the
Lease Term shall not expire until the Fixed Assets are returned to Lessor as
provided in this Paragraph.

 

17.              LESSEE'S OPTIONS. 

 

                        (a)        So long as no Event of Default has occurred
and is continuing, Lessee shall have the option at any time during the Lease
Term, and upon five (5) days written notice to Lessor, to (i) purchase all, but
not less than all, the Fixed Assets (the "Purchase Option") for $1,498,884.66
(the "Gross Purchase Price") less the aggregate amount of all Rent paid through
and including the date Lessee delivers notice to Lessor of its election to
exercise the Purchase Option, or (ii) terminate this Lease with no further Rent
obligation owed from Lessee to Lessor.

 

                        (b)        At such time as the aggregate amount of all
Rent paid under this Lease equals or exceeds the Gross Purchase Price, Lessor
shall transfer to Lessee, without recourse or warranty, all of Lessor's right,
title and interest in the Fixed Assets.

 

                        (c)        In the event Lessee acquires right, title and
interest in the Fixed Assets, whether through the mechanisms described in
Paragraphs 17(a) and (b) above or otherwise, Lessor shall execute any and all
documents requested by Lessee to evidence transfer of the Fixed Assets to
Lessee, including, without limitation, bills of sale.

 

18.              NOTICES.

 

(a)                All notices or communications under this Lease shall be in
writing, shall be delivered or mailed to the parties at the addresses set out
for them in this Lease, and any notice so addressed and mailed by registered
mail or hand delivered and left with a responsible person shall be deemed to
have been given when so mailed or delivered.

 

(b)               Lessor and Lessee may in writing at any time, and from time to
time, change the address to which notice shall be delivered or mailed.

 

19.              REPRESENTATIONS AND WARRANTIES.  Each party to this Lease
represents and warrants that: (i) it is duly qualified to do business wherever
necessary to carry on its present business and operations; (ii) it has full
power, authority and legal right to enter into and perform this Lease and the
execution, delivery and performance of such documents have been duly authorized,
do not require the approval of any governmental body, will not violate any
judgment, order, law or regulation applicable to it or any provision of its
certificate of incorporation or bylaws, if any, or constitute a default under,
or result in the creation of any lien, charge, encumbrance or security interest
upon any its assets under any agreement or instrument to which it is a party or
by which it or its assets may be bound or affected; (iii) this Lease and all
schedules and attachments shall have been duly entered into, delivered and shall
constitute, legal, valid and binding obligations, enforceable in accordance with
their terms when executed by Lessor and Lessee.

 

20.              ENFORCEABILITY/CAPTIONS.

 

(a)                If any part, term, or provision of this Lease is held by any
court to be unenforceable or prohibited by law, the rights and obligations of
the parties shall be construed and enforced with that part, term, or provision
limited so as to make it enforceable to the greatest extent allowed by law, or
if it is totally unenforceable, as if this Lease did not contain that particular
part, term, or provision.

 

(b)               The headings in this Lease have been included for ease of
reference only and shall not be considered in the construction or interpretation
of this Lease.

 

(c)                This Lease shall in all respects be governed by and construed
in accordance with the laws of the Commonwealth of Kentucky.

 

(d)               This Lease may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

(e)                This Lease shall inure to the benefit of Lessor, its
successors, and assigns, and all obligations of Lessee shall bind its permitted
successors and assigns.

 

21.              COVENANT OF QUIET ENJOYMENT.  The Lessor and its assigns, shall
covenant with the Lessee that so long as the Lessee is not in default of its
obligations under the Lease, neither the Lessor and its assigns, nor any person
acting by or through them, shall take or refrain from taking any act causing
interference with the Lessee's peaceful and quiet use and possession of the
Fixed Assets under the Lease.

 

IN WITNESS WHERE, the parties have executed this Lease Agreement as of the day
and year set forth above.

 

 

LESSOR:

 

 

 

VENTURE METALS, LLC, a Florida limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LESSEE:

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation

 

 

 

 

 

By:

/s/ Harry Kletter

 

Name:

Harry Kletter

 

Title:

Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

FIXED ASSETS

 

Fixed Assets Venture Metals LLC

As of December 31, 2008

                     

Description

Asset Number

Location

Explanation

       

Equipment

     

Crane for Mississippi location

E 2003

MS

Crane

Crane

E 1003

KY

Equipment to move material

Crane #2 (includes freight in)

E 1005

KY

Equipment to move material

Crane - Liebherr Model A922

E 1018

KY

Equipment to move material

Loader

E 1004

KY

Equipment to move material

Scale

E 1010

KY

Scale to weigh material

Rad Comm System

E 1007

KY

Equipment to detect radiation

Mack Truck w/dumper

E 2004

MS

yard truck only - not used on road

Forklift

E 1013

KY

Equipment to move material

Bobcat

E 1012

KY

move product and sweep in yard

Mac Truck and roll off box

E 1006

KY

Equipment to move material

Forklift (used)

E 2006

MS

Equipment to move material

Raditation Detector Steel Frame

E 1014

KY

Steel frame on large scale

Broom structure

E 1016

KY

attachment for front of Bobcat

Scale

E 1011

KY

Scale to weigh material

Rad Comm System

E 2001

MS

Equipment to detect radiation

Rad Comm System

E 1001

KY

Equipment to detect radiation

Power Washer

E 1009

KY

Clean Equipment

Scale

E 2005

MS

yard scale for Mississippi/replace broken one

Scale

E 1002

KY

Scale to weigh material

Golf Cart

E 1008

KY

In yard transportation

               

Capital Leases

     

Forklift-8FGU32/New

CL 1003

KY

Equipment to move material

Forklift-7FGU30/New

CL 1001

KY

Equipment to move material

Forklift-6FGU30/Used

CL 1002

KY

Equipment to move material

               

Furniture & Fixtures

     

Metorex

FF 1004

KY

Equipment to id material

Metorex

FF 1003

KY

Equipment to id material

Thermo Niton Analyzer

FF 2002

MS

Equipment to id material

Thermo Niton Analyzer

FF 1019

KY

Equipment to id material

Steel Loading ramp

FF 2003

MS

to unload material

Security system for property

FF 1013

KY

Security cameras, video recorder

Security system upgrade

FF 1022

KY

additional cameras/monitor

computer software upgrade

FF 1011

KY

Quickbooks

Computer/Server

FF 1005

KY

Server, laptop comp

Computers (2)

FF 1001

KY

computer, monitor, printer

2 Fireproof file cabinets

FF 1023

KY

storage of confidential information

Office Furniture

FF 1007

KY

Desks, misc office furniture

Telephone system

FF 1017

KY

system for new office

Storage container

FF 1015

KY

outside storage

Security system for property

FF 1014

KY

additional cameras/video

Lockers for workers

FF 1024

KY

lockers for personal item storage

Computers

FF 1009

KY

laptop comp x2

Dining Table and Chairs

FF 1021

KY

marble dining table and chairs for kitchen area

Computer equipment

FF 1020

KY

laptop etc. for Steve Jones

Refrigerator

FF 1016

KY

Office refrigerator

Computers

FF 1002

KY

computer, monitor

Office Furniture

FF 1008

KY

Desks

Computers

FF 2001

MS

desktop computers

Computers

FF 1010

KY

desktop computers

Computer/Server

FF 1006

KY

Addl computer equip

Dell OptiPlex Computer

FF 1018

KY

desktop computer

Printer

FF 1012

KY

Printer

               

Leasehold Improvements

     

Storage fencing

LH 1021

KY

protective fencing in cutting/storage area

Asphalt

LH 1003

KY

increase square footage

Awning for building

LH 1024

KY

metal awning for rear of building

Asphalt

LH 1002

KY

 

Paving in yard

LH 1019

KY

additional paving in yard

Main building renovations

LH 1020

KY

numerous renovations to both floor levels

Fence

LH 1001

KY

 

Electrical installation

LH 1014

KY

supply power to rear storage, pump, gates

Concrete Blocks

LH 1005

KY

 

Chain link fence

LH 1017

KY

new fencing for 3511 Campground Rd

6' Wooden privacy fence

LH 1018

KY

3409 Campground - along entry way

4 Overhead doors

LH 1016

KY

wiring and replacement of 4 doors in warehouse

Gate for fence

LH 1015

KY

7' cantilever slide gate w/keyless entry pad

Office renovations

LH 1023

KY

additional roof work

Electrical upgrades

LH 1022

KY

electrical upgrades/renovations for office

Electrical installation

LH 1012

KY

additional wiring for warehouse/burning

Concrete Blocks

LH 1010

KY

 

Concrete Blocks

LH 1006

KY

 

Fence addition

LH 1004

KY

 

Concrete Blocks

LH 1013

KY

additional blocks plus freight

Deck

LH 1007

KY

wooden deck attached to building

Electrical installation

LH 1009

KY

additional wiring for warehouse

Concrete Blocks

LH 1008

KY

additional blocks

Concrete Blocks

LH 1011

KY

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------